Citation Nr: 1002034	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent disabling for residuals of left knee injury prior 
to February 3, 2006.

2.  Entitlement to an increased rating in excess of 30 
percent disabling for status-post total left knee 
arthroplasty, from April 1, 2007.

3.  Entitlement to an increased initial rating in excess of 
10 percent disabling for residuals of right shoulder injury.

4.  Entitlement to a compensable rating for service-connected 
residuals of right wrist injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 
1966, and August 2002 to July 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Montgomery, Alabama, 
Regional Office (RO), which granted service connection for a 
left knee injury, and assigned a 10 percent rating; granted 
service connection for a right shoulder injury, and assigned 
a 10 percent rating; and granted service connection for a 
right wrist injury, and assigned a noncompensable rating (all 
effective September 23, 2003).  The Veteran disagreed with 
his ratings and subsequently perfected an appeal.   

In a May 2006 rating decision, the RO granted a temporary 
total rating for the Veteran's left knee disability from 
February 3, 2006, to March 31, 2007, based on surgical or 
other treatment necessitating convalescence pursuant to 38 
C.F.R. § 4.30 (2009), and assigned a 30 percent evaluation 
from April 1, 2007. 

The Veteran also filed a claim for an increased rating in 
excess of 30 percent disabling for his service-connected left 
knee disability.  See August 2007 "Statement in Support of 
Claim," VA Form 21-4138.  In an August 2008 rating decision, 
the RO denied an increased rating in excess of 30 percent 
disabling.  The Veteran also disagreed with such decision and 
subsequently perfected an appeal.  Thus, the issues are 
appropriately captioned above.  

The issues of entitlement to an increased initial rating in 
excess of 10 percent disabling for service-connected right 
shoulder injury and entitlement to a compensable rating for 
service-connected right wrist injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any further action is 
required on his part.


FINDINGS OF FACT

1.  Prior to February 3, 2006, the Veteran's service-
connected left knee disability is manifested by x-ray 
evidence of osteoarthritis, with extension to 0 degrees, and 
flexion to 80 degrees.  

2.  From April 1, 2007, there are chronic residuals of the 
left knee replacement consisting of severe painful motion or 
weakness in the left knee, manifested by left knee 
enlargement reflecting total knee replacement, extension to -
10 degrees, flexion to 104 degrees with pain, and moderate 
fatigue, weakness, and lack of endurance with repetitive use. 


CONCLUSIONS OF LAW

1.  Prior to February 3, 2006, the criteria for an increased 
initial rating in excess of 10 percent are not met for the 
left knee disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5261 (2009).

2.  From April 1, 2007, the criteria for an increased rating 
of 60 percent disabling, but no higher, are met for residuals 
of left knee disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5261 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claim arises from a grant of 
service connection and his disagreement with the assignment 
of a 10 percent initial rating for his left knee disability 
following the grant of service connection, and disagreement 
with a 30 percent rating for the left knee, effective April 
1, 2007.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the increased evaluation 
claim, and therefore appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 
Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Regardless, although VA was not required to do so, VA 
provided the Veteran with VCAA notice in March 2004 and April 
2004 letters, and notice of the requirements under 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in a 
March 2006 notice letter and March 2008 and April 2008 
attachments to notice letters.  

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any 
event, Vazquez-Flores was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service treatment records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examination 
reports dated in August 2005 and August 2008.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
higher initial ratings pertaining to the left knee.

Criteria & Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint involved is 
noncompensable, a 10 percent evaluation applies for each 
major joint or group of minor joints affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In the absence of limitation 
of motion, a 10 percent evaluation applies with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints.  Id.  Further, a 20 percent evaluation 
applies with X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  For the purpose of rating 
disability from arthritis, the knee is a major joint.  
38 C.F.R. § 4.45.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees (10 percent); extension limited to 15 degrees (20 
percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

According to VA standards, normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Pursuant to Diagnostic Code 5257, other impairment of the 
knee is rated as follows: slight recurrent subluxation or 
lateral instability (10 percent); moderate recurrent 
subluxation or lateral instability (20 percent); and severe 
recurrent subluxation or lateral instability (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (1997).  VA General 
Counsel thereafter concluded that a knee disability that is 
rated under Diagnostic Code 5257 warrants a separate rating 
for arthritis based on x-ray findings and limitation of 
motion; the limitation of motion under Diagnostic Codes 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  See VAOPGCPREC 23-97.  A 
separate evaluation for arthritis could also be based on x-
ray findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).  

Separate evaluations under Diagnostic Code 5260 (limitation 
of flexion) and Diagnostic Code 5261 (limitation of 
extension) for disability of the same joint may be assigned.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Excess of 10 percent prior to February 3, 2006

The Veteran asserts that his left knee disability is more 
disabling than contemplated by the 10 percent rating prior to 
February 3, 2006.

Prior to February 3, 2006, the Veteran's left knee disability 
was rated 10 percent disabling under DC 5260, limitation of 
Flexion of Leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Although the Board agrees with the 10 percent rating for such 
period, the Veteran was assessed under the incorrect 
Diagnostic Code.  Under Diagnostic Code 5260, flexion of the 
leg limited to 60 degrees warrants a noncompensable 
evaluation; flexion limited to 45 degrees (10 percent); 
flexion limited to 30 degrees (20 percent); and flexion 
limited to 15 degrees (30 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Although the Veteran had limited leg 
flexion, such limitation of flexion is noncompensable.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260; August 2005 VA 
Joints Examination Report (noting that left knee disability 
is manifested by x-ray evidence of osteoarthritis, with 
extension to 0 degrees, and flexion to 80 degrees).     

The Board finds that the Veteran is correctly rated 10 
percent under DC 5010, Arthritis, due to trauma, 
substantiated by X-ray findings (rate as arthritis, 
degenerative, under DC 5003), as the evidence of record 
reveals x-ray findings of degenerative arthritis but is 
noncompensable under Diagnostic Codes 5261 (limitation of 
extension of the leg) and 5262 (limitation of flexion of the 
leg).  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  

Further, a higher rating in excess of 10 percent disabling is 
not warranted under DC 5003.  A 10 percent evaluation is 
available under such code when limitation of motion is 
demonstrated and is noncompensable under Diagnostic Codes 
5261 (limitation of extension of the leg) and 5262 
(limitation of flexion of the leg).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, an increased rating to 20 
percent only applies with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and limitation of 
motion is absent.  Id.  In this case, such criteria has not 
been met.
  
The evidence of records includes private and VA treatment 
records containing the Veteran's complaints of left knee 
pain.  See February 2003 to October 2003 Private Treatment 
Reports, Family Practice Center (complaints of left knee 
pain); October 2003 Left Knee X-Ray Report, Southern Bone and 
Joint (revealing osteoarthritis of the left knee following 
complaints of left knee pain); November 2003 Private 
Treatment Report, Southern Bone and Joint (complaints of left 
knee pain); January 2004 Primary Care Nurse Practitioner 
Note, Dothan VA Outpatient Clinic (complaints of left knee 
pain).    

In August 2005, the Veteran underwent a VA examination at the 
VA Medical Center (VAMC) in Montgomery, Alabama.  The Veteran 
complained of severe left knee pain.  He reported no surgery 
on the left knee, and no dislocation or subluxation of the 
knees.  The Veteran also reported that he is a long-distance 
truck driver and his knee condition affects his occupation in 
a "moderate manner."  The Veteran reported that when he 
climbs on his truck to pull the covers, this "brings on very 
severe pain to the bilateral knees."  Upon physical 
examination, the examiner noted that there is no erythema or 
deformity of the left knee, but there is slight edema, and 
tenderness on palpation over the left knee.  Range of motion 
of the left knee was flexion to 80 degrees and extension 0 
degrees.  Pain was noted with movement of the left knee.  The 
left knee joint, medial, lateral, anterior, and posterior, 
was noted as stable.  There was no additional loss in degrees 
of range of motion of the knees upon repetitive use.  The 
examiner assessed left knee degenerative osteoarthritis 
revealed by x-ray findings.  See August 2005 VA Joints 
Examination Report.  

Private treatment records following the August 2005 VA 
examination reveal continued complaints of left knee pain.  
See December 2005 Private Treatment Report, Souther Bone and 
Joint (complaints of left knee pain and range of left knee 
motion 0 degrees to 120 degrees).

Based on the objective evidence of record, the Board finds 
that a higher or separate rating is not warranted under DC 
5260, Limitation of Flexion of Leg, or DC 5261, Limitation of 
Extension of Leg.  In this case, on August 2005 examination, 
range of left knee motion was from normal extension (0 
degrees) to 80 degrees flexion with pain on movement.  See 
August 2005 VA Joints Examination Report.  Further, the range 
of motion was not additionally limited following repetitive 
use.  Based on these medical findings, a higher or separate 
rating is not warranted because flexion limited to 30 degrees 
or less and extension limited to 10 degrees or greater is not 
demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.    

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256 (ankylosis of the knee), 5257 
(other impairment of knee, recurrent subluxation or lateral 
instability), 5258 (dislocation of semilunar cartilage), 5259 
(symptomatic removal of semilunar cartilage), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the Veteran has any of 
these conditions.

In evaluating the Veteran's claim, the Board has also 
considered whether a higher disability rating is warranted on 
the basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  On August 2005 VA examination, the examiner 
assessed left knee degenerative osteoarthritis revealed by x-
ray findings, and there was slight edema, and tenderness on 
palpation over the left knee.  Significantly, there was no 
additional loss in range of motion on repetitive motion 
testing.  See August 2005 VA Joints Examination Report.  
Consequently, the Board does not find symptoms or pathology 
creating impairment that would warrant a higher rating for 
functional impairment due to pain on left knee motion.

The preponderance of the evidence is against the Veteran's 
increased initial rating claim in excess of 10 percent 
disabling for residuals of left knee injury prior to February 
3, 2006.  

Excess of 30 Percent from April 1, 2007

The Veteran underwent a total left knee arthroplasty 
(replacement) in February 3, 2006, performed by Dr. R.B.H., a 
private physician with Southern Bone and Joint Specialists.  
See February 2006 Orthopedic Surgery Report.  As noted, he 
was awarded a 100 percent evaluation for thirteen months 
following the implantation of the prosthesis.  See May 2006 
Rating Decision.  Thereafter, the Veteran's disability rating 
was 30 percent, effective April 1, 2007.  Id.  He seeks a 
rating in excess of 30 percent disabling for his left knee 
disability.  

Under Diagnostic Code 5055, a 100 percent evaluation is 
assigned for one year following the implantation of the 
prosthesis.  A 60 percent evaluation is assigned for a 
prosthetic replacement of the knee joint with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  For a prosthetic replacement of the 
knee joint with intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability is rated by 
analogy to Diagnostic Codes 5256 (ankylosis of the knee), 
5261 (limitation of extension), or 5262 (impairment of the 
tibia and fibula).  The minimum rating for a prosthetic 
replacement of the knee joint is 30 percent.

On review of the evidence of record, a 60 percent rating, but 
no higher, from April 1, 2007, is warranted.  

Evidence relevant in assessing the severity of the Veteran's 
left knee disability includes an August 2007 Private 
Treatment Letter from Southern Bone and Joint, which reveals 
that the Veteran is unable to "squat, stand, and climb for 
any period of time."  Further, the private physician 
indicates that the Veteran has "chronic severe pain on 
movement and weakness of the knee," which "is confirmed on 
examination today."  The private physician noted palpable 
effusion in the left knee and range of motion from 0 degrees 
extension to 95 degrees flexion.  See August 2007 Private 
Treatment Letter, Southern Bone and Joint.  VA treatment 
records include complaints of frequent left knee pain.  See 
February 2007 Primary Care Physician Note, Dothan VA 
Outpatient Clinic; November 2007 Primary Care Nurse 
Practitioner Note, Dothan VA Outpatient Clinic.  

In April 2008, the Veteran underwent another VA examination 
at the Montgomery VAMC.  The Veteran reported continued left 
knee pain following left knee total replacement.  He also 
reported stiffness, instability, swelling, and fatiguability 
of the left knee.  The examiner noted that the Veteran does 
not use a cane or brace, but a limp was noted when the 
Veteran walked.  The Veteran indicated that he could not 
stand for more than 10 minutes, or walk for more than a half 
block.  He also indicated that he had problems performing any 
strenuous labor or performing lifting.  Upon physical 
examination, the examiner noted moderate swelling of the left 
knee.  The range of motion of the left knee was flexion to 
104 degrees with pain, and extension to -10 degrees.  The 
examiner noted that the Veteran could not fully extend his 
knee.  The examiner also noted mild medial instability of the 
left knee and increased pain but no additional decreased 
range of motion on repetitive use.  The examiner noted 
moderate fatigue, weakness, and lack of endurance on 
repetitive use.  The examiner noted no ankylosis and no 
malunion of the tibia or fibula.  The Veteran was diagnosed 
with total left knee replacement with a prosthesis and mild 
valgus alignment of femoral component.  

Based on such evidence, a 60 percent disabling rating is 
warranted under Diagnostic Code 5055, from April 1, 2007.  In 
this regard, the evidence of record demonstrates chronic 
residuals of the left knee replacement consisting of severe 
painful motion or weakness in the left knee, manifested by 
left knee enlargement reflecting total knee replacement, 
extension to -10 degrees, flexion to 104 degrees with pain, 
and moderate fatigue, weakness, and lack of endurance with 
repetitive use.  See February 2007 Primary Care Physician 
Note, Dothan VA Outpatient Clinic; August 2007 Private 
Treatment Letter, Southern Bone and Joint; November 2007 
Primary Care Nurse Practitioner Note, Dothan VA Outpatient 
Clinic; April 2008 VA Joints Examination Report.   
 
Conclusion

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the Veteran's service-
connected left knee disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

The Board finds that there is no evidence that the Veteran's 
service-connected left knee disability has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to he provisions of 38 C.F.R. § 3.321(b).  In this 
case, the evidence of record does not indicate the Veteran is 
frequently hospitalized for his service-connected left knee 
disability.  Although the Veteran complained that his knee 
condition affects his occupation in a "moderate manner," 
specifically that when he climbs on his truck to pull the 
covers, this "brings on very severe pain to the bilateral 
knees" (see August 2005 VA Joints Examination Report), 
review of the claims folder reveals no evidence of record 
showing that the left knee caused marked interference with 
employment.  Further, the evidence fails to show that the 
disability picture created by the left knee is exceptional or 
unusual.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id. 

In this case, the Board finds that a claim for a TDIU is not 
raised by the record as the evidence of record fails to show 
that the Veteran is unemployable due to service-connected 
disabilities.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  

In sum, the preponderance of the evidence is against the 
Veteran's claim for increased rating claim in excess of 10 
percent disabling prior to February 3, 2006, and the benefit-
of-the-doubt does not apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  However, the preponderance of 
the evidence is in the Veteran's favor regarding his 
increased rating claim, beginning April 1, 2007.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, the 
Veteran is entitled to a 60 percent disabling rating for his 
service-connected status-post total left knee arthroplasty, 
from April 1, 2007.    


ORDER

Prior to February 3, 2006, entitlement to an increased 
initial rating in excess of 10 percent disabling for 
residuals of left knee injury is denied.

From April 1, 2007, entitlement to a 60 percent rating for 
status-post total left knee arthroplasty is granted, subject 
to the laws and regulations governing payment of monetary 
benefits.   


REMAND

The Veteran seeks an increased initial rating in excess of 10 
percent disabling for his service-connected right shoulder 
disability and a compensable rating for his service-connected 
right wrist disability.  Further development is necessary 
prior to analyzing the claims on the merits.  

Review of the evidence of record indicates that the Veteran 
underwent a VA examination at the Montgomery VAMC, regarding 
his service-connected right shoulder and right wrist 
disabilities.  See August 2005 VA Joints Examination Report.  
This medical evidence is pertinent to the appeal and has not 
yet been considered by the RO, the agency of original 
jurisdiction (AOJ).  See August 2005 SOC; July 2009 SSOC.  As 
the Veteran has the procedural right to have this evidence 
considered by the AOJ prior to Board adjudication, the appeal 
must be returned to the AOJ for this purpose.  38 C.F.R. 
§ 20.1304(c) (2009); Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Furthermore, the Veteran was last afforded a VA examination 
for his service-connected right shoulder and right wrist 
disabilities in August 2005.  VA's duty to assist includes 
the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of a veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993). 
Although the Veteran's most recent VA examinations are not 
necessarily stale in this case, the Veteran has indicated 
that his condition has worsened since the date of the latest 
examination.  See "Appeal to the Board," VA Form 9, 
received August 2009.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  In order to more accurately reflect 
the current level of the veteran's disability, the Board 
believes that an examination and opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
current VA examination to determine the 
nature, extent, and severity of his 
service-connected right shoulder and 
right wrist disabilities.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination and reviewed by the examiner.  
Any testing deemed necessary should be 
performed.  

The examiner should obtain from the 
Veteran his detailed clinical history.  
All pertinent right shoulder and right 
wrist pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should obtain 
also note the range of motion of the 
right shoulder and right wrist in terms 
of degrees.  The examiner is also 
requested to note whether the Veteran's 
right shoulder and right wrist exhibits 
weakened movement, excess fatigability, 
or incoordination upon repetitive use.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his right shoulder and right wrist 
repeatedly over a period of time.  In 
addition, the examiner should express an 
opinion as to whether the Veteran's 
service-connected right shoulder and 
right wrist disabilities have resulted in 
severe economic inadaptability.

All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.  A complete rationale 
for any opinion expressed should be 
included in the examination report.   

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
initial rating claims for right shoulder 
injury and right wrist injury, taking 
into account any newly obtained evidence, 
as well as the August 2005 VA Joints 
Examination Report.  All applicable laws 
and regulations should be considered, 
including Rice v. Shinseki, 22 Vet. App. 
447 (2009).  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


